Exhibit 10.3

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is entered into
effective as of August 19, 2013, between RR AL CARE GROUP LIMITED PARTNERSHIP, a
Delaware limited partnership (“RR AL”), and RR IL CARE GROUP LIMITED
PARTNERSHIP, a Delaware limited partnership (“RR IL”; and together with RR AL,
the “Sellers”), and CHP PARTNERS, LP, a Delaware limited partnership
(“Purchaser”).

RECITALS

A. Sellers and Purchaser have entered into a Purchase and Sale Agreement, dated
as of July 3, 2013 (the “Agreement”), with respect to certain properties defined
therein as the “Club at Raider Ranch” and the “Isle at Raider Ranch” (these, and
other initially capitalized terms used in this Amendment without definition
shall have the same meanings ascribed to such terms in the Agreement).

B. Following the Effective Date of the Agreement, RR AL was named as a defendant
in that certain lawsuit known as Jennifer McClesky v. Brookdale Senior Living,
et al., Cause No. 20135078885, in the 237 District Court, Lubbock County, Texas,
relating to events that allegedly occurred at the Isle at Raider Ranch.

C. RR IL is the “Apartment Owner” as described in that certain Declaration of
Covenants, Conditions and Restrictions for Villas at Raider Ranch recorded as
instrument number 2008043899 in the Official Records of Lubbock County, Texas
(the “Declaration”), and in connection with the purchase and sale contemplated
by the Agreement, RR IL has agreed to assign all of its rights, title, and
interest as “Apartment Owner” under the Declaration to Purchaser.

D. Sellers have agreed to escrow the estimated cost to replace the fencing
surrounding the pool area at the Club at Raider Ranch.

E. Accordingly, Sellers and Purchaser now wish to modify the terms of the
Agreement as set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged,

Purchaser and Seller agree as follows:

1. Retained Liabilities. The last sentence of Section 2.6 of the Agreement is
hereby deleted and replaced with the following:

“Further, all liabilities, claims, and obligations related to or incurred by RR
AL in connection with that certain litigation known as Jennifer McClesky v.
Brookdale Senior Living, et al., Cause No. 20135078885, in the 237 District
Court, Lubbock County, Texas (the “Litigation”), shall be a Retained Liability
of RR AL. RR AL



--------------------------------------------------------------------------------

hereby agree to indemnify, defend, protect, and hold harmless Purchaser, its
affiliates, owners, members, partners, employees, lenders, agents, and
representatives, from and against any and all claims relating to the Litigation
(such indemnification obligation to terminate at such time as RR AL and Raider
Ranch L.P. are no longer parties to the Litigation (provided that at such time
Purchaser has incurred no liability, loss, or expense in connection with the
Litigation), provided, however, that if RR AL and/or Raider Ranch L.P. are ever
added back to the Litigation, the indemnity set forth herein shall again be
operative from the date that RR AL and/or Raider Ranch L.P. are added back to
the litigation until RR AL and Raider Ranch L.P. are once again no longer
parties to the Litigation. The terms of this Section 2.6 shall survive Closing.”

2. Assignment of Apartment Owner’s Rights. The following is hereby added to the
Agreement as Section 7.2(v):

“(v) RR IL shall execute and deliver to Purchaser an Assignment and Assumption
of Apartment Owner’s Rights in the form attached hereto as Exhibit 7.2(v).”

3. Exhibit 7.2(v). Exhibit 7.2(v) attached hereto is hereby added to the
Agreement as Exhibit 7.2(v) thereof.

4. Replacement Fencing. Sellers hereby agree to escrow with the Title Company,
pursuant to an escrow agreement reasonably acceptable to the parties thereto
(the “Fence Escrow Agreement”), at Closing the amount of Fifteen Thousand Eight
Hundred and No/100ths Dollars ($15,800.00) (the “Pool Escrow”), which Manager
shall use to replace the existing fencing surrounding the pool area (the “Pool
Fencing”) at the Club at Raider Ranch following Closing. The Pool Escrow shall
be Seller’s sole obligation with respect to the condition and replacement of the
Pool Fencing. Upon the Manager causing the lien free completion of the
replacement of the Pool Fencing in accordance with all requirements under
applicable laws, regulations and ordinances and receiving payment therefor in
accordance with the terms of the Fence Escrow Agreement, any remaining balance
in the Fence Escrow shall be returned to Sellers.

5. Due Diligence Period and Additional Deposit. Purchaser hereby confirms that
the Due Diligence Period expires as of 5:00 p.m. (Eastern Time) on the date
hereof, and that Purchaser has elected to proceed to Closing upon the terms and
conditions set forth in the Purchase Agreement. Accordingly, Purchaser waives
its right to deliver a Termination Notice as set forth in Section 2.3 of the
Purchase Agreement and confirms its obligation to deliver the Additional Deposit
to Escrow Agent on or before Tuesday, August 20, 2013.

6. Miscellaneous: Except as expressly modified herein, the Agreement remains in
full force and effect and Purchaser and Seller ratify and affirm the Agreement
as modified herein. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute the
same instrument. This Amendment may be executed via facsimile or by “PDF scanned
signature” and that facsimile or PDF shall be deemed an original for all
purposes. If a provision of this Amendment conflicts with a provision of the
Agreement, this Amendment shall supersede and control. All capitalized terms and
phrases used

 

2



--------------------------------------------------------------------------------

in this Amendment, if not defined in this Amendment, shall have the same meaning
as assigned to them in the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

SELLERS:

 

RR AL CARE GROUP LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

RR Care Gen-Par, L.L.C.,

a Delaware limited liability company,

its general partner

  By:   /s/ Craig W. Spaulding    

Craig W. Spaulding

Manager

RR IL CARE GROUP LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

RR Care Gen-Par, L.L.C.,

a Delaware limited liability company,

its general partner

  By:   /s/ Craig W. Spaulding    

Craig W. Spaulding

Manager

 

 

S-1

Signature Page to Amendment to Purchase Agreement (Raider Ranch)



--------------------------------------------------------------------------------

PURCHASER:

 

CHP PARTNERS, LP, a Delaware limited partnership

By:   CHP GP, LLC, a Delaware limited liability company, its General Partner  
By:   CNL Healthcare Properties, Inc., a Maryland corporation, its sole member  
  By:   /s/ Tracey B. Bracco     Name:   Tracey B. Bracco     Title:   Vice
President

 

 

S-2

Signature Page to Amendment to Purchase Agreement (Raider Ranch)



--------------------------------------------------------------------------------

EXHIBIT 7.2(v)

ASSIGNMENT AND ASSUMPTION OF APARTMENT OWNER’S RIGHTS

 

THE STATE OF TEXAS    §    § COUNTY OF LUBBOCK    §

THIS ASSIGNMENT AND ASSUMPTION OF APARTMENT OWNER’S RIGHTS (this “Assignment”)
is made as of                 , 2013 (the “Effective Date”), by and between RR
IL CARE GROUP LIMITED PARTNERSHIP, a Delaware limited partnership (“Assignor”),
and CHP RAIDER RANCH TX OWNER, LLC, a Delaware limited liability company
(“Assignee”).

Recitals:

A. The Declaration of Covenants, Conditions and Restrictions for Villas at
Raider Ranch was recorded under Document No. 2008043899 in the Real Property
Records of Lubbock County, Texas (the “Records”) and was amended by the First
Amendment to Declaration of Covenants, Conditions and Restrictions for Villas at
Raider Ranch which was recorded under Document No. 2009040454 in the Records and
the Second Amendment to Declaration of Covenants, Conditions and Restrictions
for Villas at Raider Ranch which was recorded immediately prior to this
Assignment in the Records (as amended, the “Declaration”). Capitalized terms
used but not defined in this Assignment shall have the meanings ascribed to them
in the Declaration.

B. Pursuant to the Purchase and Sale Agreement dated as of July 3, 2013, by and
among Assignor, as seller, and CHP Partners, LP, a Delaware limited partnership
(“Original Purchaser”), as purchaser, as such Purchase and Sale Agreement may be
amended from time to time (collectively, “Purchase Agreement”), and as such
Purchase Agreement was assigned, pursuant to the Assignment of the Purchase
Agreement dated as of                          , 2013, by Original Purchaser to
Assignee and other parties listed therein, Assignor is conveying to Assignee
that certain assisted living facility commonly known as the Club at Raider
Ranch, as more particularly described in the Purchase Agreement (the
“Property”). In connection with the transfer of the Property, Assignor is
assigning to Assignee its rights as Apartment Owner under the Declaration.

NOW THEREFORE, in consideration of the foregoing premises, of TEN and NO/100
DOLLARS ($10.00) in hand paid by Assignee, and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:

1. Assignment. Assignor hereby grants, transfers, assigns, delivers and conveys
to Assignee as of the Effective Date, all of Assignor’s right, title and
interest as Apartment Owner pursuant to the Declaration. Assignor remains
responsible for all liabilities and obligations as Apartment Owner pursuant to
the Declaration which accrue and/or relate to the period prior to the Effective
Date.

 

Exhibit 7.2(v)-1



--------------------------------------------------------------------------------

2. Assumption. Assignee hereby assumes, and agrees to be bound by, all
obligations and liabilities of Assignor as Apartment Owner under the Declaration
which shall arise or be incurred, or which are required to be performed, on and
after the Effective Date.

3. Indemnities. Assignor hereby agrees to indemnify, defend and hold Assignee
harmless from and against any and all losses, damages, liabilities and expenses
(including reasonable attorneys’ fees, court costs and litigation expenses)
which Assignee may suffer, sustain or incur in connection with or with respect
to the obligations, if any, of Apartment Owner to the Villa Owners pursuant to
the Declaration which accrue prior to the Effective Date. Assignee hereby agrees
to indemnify, defend and hold Assignor harmless from and against any and all
losses, damages, liabilities and expenses (including reasonable attorneys’ fees,
court costs and litigation expenses) which Assignor may suffer, sustain or incur
in connection with or with respect to the obligations, if any, of Apartment
Owner to the Villa Owners pursuant to the Declaration which accrue on or
subsequent to the Effective Date.

4. Modification. This Assignment may not be modified except in a writing signed
by both parties.

5. Binding Effect. This Assignment shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns.

6. Applicable Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

7. Recitals. The recitals are herein incorporated into this Assignment.

8. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

9. Further Assurances. Each party agrees to execute and deliver to the other
party other or further assurances of the provisions of this Assignment as the
other party may from time to time reasonably request.

[Signatures appear on the following page]

 

Exhibit 7.2(v)-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption as of the Effective Date.

 

ASSIGNOR:

 

RR IL CARE GROUP LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

RR Care Gen-Par, L.L.C.

a Delaware limited liability company,

its general partner

  By:       Name:   Craig W. Spaulding   Title:   Manager

 

STATE OF TEXAS    §    § COUNTY OF DALLAS    §

BEFORE ME, the undersigned, a Notary Public in and for the State of Texas, on
the              day of             , 2013, personally appeared Craig W.
Spaulding, Manager of RR Care Gen-Par, L.L.C., a Delaware limited liability
company, the General Partner of RR IL Care Group Limited Partnership, a Delaware
limited partnership, and acknowledged that he executed the foregoing document on
behalf of said company and limited partnership.

 

 

 

Notary Public

My Commission Expires:                     

 

Exhibit 7.2(v)-3



--------------------------------------------------------------------------------

ASSIGNEE:

 

CHP RAIDER RANCH TX OWNER, LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

STATE OF _________    §    § COUNTY OF _________    §

BEFORE ME, the undersigned, a Notary Public in and for the State of
            , on the              day of             , 2013, personally appeared
            ,              of CHP Raider Ranch TX Senior Housing Owner, LLC, a
Delaware limited liability company, and acknowledged that he executed the
foregoing document on behalf of said company.

 

 

 

Notary Public

My Commission Expires:                         

 

Exhibit 7.2(v)-4